Dismissed and Memorandum Opinion filed August 14, 2014.




                                          In The

                       Fourteenth Court of Appeals

                                  NO. 14-14-00505-CR

                           FRANKIE L. POLK, Appellant
                                             V.
                         THE STATE OF TEXAS, Appellee

                      On Appeal from the 351st District Court
                              Harris County, Texas
                          Trial Court Cause No. 1175958

                MEMORANDUM                             OPINION
       This is an attempted appeal from the trial court’s order signed December 5,
2013, denying appellant’s post-conviction motion for forensic DNA testing
pursuant to Chapter 64 of the Texas Code of Criminal Procedure.1 Appellant filed a
pro se notice of appeal on May 19, 2014. Appellant’s notice of appeal is untimely.


       1
         This court affirmed appellant’s conviction for sexual assault of a child. See Polk v.
State, No. 14-09-00131-CR, 2010 WL 3354012 (Tex. App.—Houston [14th Dist.] Aug. 26,
2010, pet. dism’d) (not designated for publication).
      A defendant’s notice of appeal must be filed within thirty days after an
appealable order is signed. See Tex. R. App. P. 26.2(a)(1). A notice of appeal
which complies with the requirements of rule 26 is essential to vest the court of
appeals with jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.
1998). If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal and the court can take no action
other than to dismiss the appeal. Id.

      Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Chief Justice Frost and Justices Donovan and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2